Citation Nr: 0529931	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-12 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to 
post-traumatic stress disorder (PTSD).

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for hypertension.

(In a separate decision, the Board addresses the veteran's 
claim of entitlement to the payment or reimbursement by VA of 
the cost of unauthorized medical services rendered at 
Arlington Memorial Hospital in Arlington, Texas, from June 
25, 1999 to June 27, 1999.)





WITNESSES AT HEARINGS ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1945 to August 1945 
and from January 1952 to January 1954.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of, 
and a February 2004 supplemental statement of the case issued 
by, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO remanded these claims to the RO for additional action 
in October 2002.  Thereafter, in May 2003 and September 2004, 
the veteran testified in support of his claims before 
Decision Review Officers at hearings held at the RO. 

In March 2005, the RO received a written statement from the 
veteran, which indicated that he wanted a hearing at the RO 
before a Hearing Officer.  However, this statement is dated 
May 2004, before the veteran's second such hearing.  
According to a notation made on the statement, the RO sought 
clarification of the hearing matter in April 2005 and learned 
that a third hearing did not need to be scheduled.  The 
veteran confirmed this fact in a written statement received 
at the Board in September 2005, in which he indicated that he 
did not wish to have a hearing.  

In May 2005, the RO certified the veteran's appeal to the 
Board.  Thereafter, later that month, the veteran submitted 
additional evidence to the Board.  The veteran submitted this 
additional evidence, which consists of his written 
statements, information from the Internet, a letter the 
veteran wrote to the Pentagon and copies of articles, without 
a waiver of initial RO review.  

Under 38 C.F.R. § 20.1304(a), as amended by 69 Fed. Reg. 
53,807 (Sept. 3, 2004) (Rule 1304(a)), the veteran has 90 
days following the mailing of notice to him that his appeal 
has been certified to the Board to submit additional evidence 
directly to the Board in support of his appeal.  In this 
case, the veteran mailed the additional evidence within this 
time frame.  However, a review of this evidence reflects that 
it is either duplicative of previously submitted evidence, or 
not pertinent to the question of whether the veteran is 
entitled to VA benefits for hypertension.  Consequently, the 
Board need not remand this case to the RO for initial 
consideration of this evidence.

As previously indicated, this appeal ensues from a February 
2000 rating decision, in which the RO denied service 
connection for hypertension secondary to service-connected 
PTSD, and a February 2004 supplemental statement of the case, 
in which the RO initially denied the veteran VA compensation 
under 38 U.S.C.A. § 1151, for the same disability.  According 
to a VA Form 8 (Certification of Appeal) dated May 2005, 
these are the only two issues the RO has certified for 
appeal.  However, in some of the earlier dated supplemental 
statements of the case issued during the course of this 
appeal, the RO indicated that the former claim encompassed 
the question of whether the veteran was entitled to service 
connection for hypertension on a direct basis.  The Board 
disagrees.  Although the veteran has submitted multiple 
written statements that could be construed as a raised claim 
for such a benefit and the RO has considered that claim as 
part of the claim for service connection for hypertension on 
a secondary basis, any action by the Board to include it as 
part of this appeal would prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  This is so because 
the RO previously denied such a claim in the past and the 
denial is final.  Therefore, the veteran must submit new and 
material evidence to reopen such a claim.  The RO has not yet 
adjudicated any such claim to reopen or provided the veteran 
notice and assistance with regard to such a claim.  This 
matter, more appropriately characterized as whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for hypertension on a 
direct basis, is thus referred to the RO for appropriate 
action, including adjudication.  

In October 2005, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  VA has provided the veteran adequate notice and 
assistance with regard to his claims.

2.  The veteran's hypertension is not related to his service-
connected PTSD.

3.  The veteran experienced no additional disability as a 
result of a VA physician's cessation of the veteran's 
hypertension medication.  


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.307, 3.309, 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

2.  The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
hypertension have not been met.  38 U.S.C.A. §§ 1151, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.358 (2005); .




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has provided the veteran adequate notice and assistance with 
regard to the claims on appeal such that the Board's decision 
to proceed in adjudicating these claims does not prejudice 
the veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

1.  Claim for Service Connection - Hypertension

In this case, with regard to the claim of entitlement to 
service connection for hypertension as secondary to PTSD, the 
RO provided the veteran VCAA notice by letter dated in March 
2001, after initially denying that claim in a rating decision 
dated February 2000.  However, at the time of the rating 
decision, VCAA notice was not mandated; therefore, the RO did 
not err by providing the veteran remedial notice.  The timing 
of such notice thus reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the March 2001 letter, the RO explained to the veteran 
what the evidence needed to show to support his claim, 
notified him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  As well, the RO identified the information and 
evidence it still needed the veteran to submit to 
substantiate his claim and advised the veteran to identify or 
submit directly to VA all evidence he believed was relevant 
to his claim.  

Moreover, in a rating decision dated February 2000, a 
statement of the case issued in August 2001, supplemental 
statements of the case issued in November 2001, February 
2004, March 2004, April 2004 and November 2004, a remand 
issued in October 2002, and letters dated in November 2002 
and March 2005, VA, via the RO and the Board, provided the 
veteran much of the same information included in the 
previously noted VCAA notice letter.  As well, VA 
acknowledged the veteran's claim, identified the evidence it 
had in its possession to support that claim and the evidence 
VA was responsible for securing, and updated the veteran 
regarding the evidence he needed to submit to substantiate 
the claim.  VA noted that it would make reasonable efforts to 
assist the veteran in obtaining all other pertinent, 
outstanding evidence provided he identified the source(s) 
thereof.  VA also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all such 
evidence.  VA indicated that, if the veteran wished VA to 
obtain evidence on his behalf, he should sign the enclosed 
forms authorizing their release.  VA also explained the 
reasons for which the RO denied the veteran's claim and the 
evidence it had considered in doing so.  In addition, VA 
provided the veteran the regulations pertinent to his claim, 
including those explaining VA's duties to notify and assist.  

In support of this particular claim, VA did not inform the 
veteran that his service medical records were presumed 
destroyed in a fire that occurred at the Records Management 
Center, a military records storage facility.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  However, the veteran was aware of this 
fact having been notified of it when he filed prior claims 
for VA benefits.  In any event, due to the nature of the 
claims on appeal, VA's failure to do so does not prejudice 
the veteran in the disposition of this claim.  This claim 
involves the question of whether the veteran's hypertension 
is due to his service-connected PTSD, rather than to service.  
Accordingly, any copies of service records, additional 
information regarding his service, and/or alternative types 
of evidence, including "buddy" statements discussing in-
service events, would not be pertinent to this claim.  

2.  Claim for Compensation under 38 U.S.C.A. § 1151

With regard to the claim of entitlement to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for hypertension, the RO provided the veteran VCAA notice by 
letter dated in March 2005, after initially denying that 
claim in a supplemental statement of the case issued in 
February 2004.  In its letter, the RO acknowledged the 
veteran's claim, notified him of the evidence needed to 
substantiate that claim, identified the evidence it had 
received in support of that claim and the evidence VA was 
responsible for securing, indicated that it would make 
reasonable efforts to assist the veteran in obtaining and 
developing all outstanding evidence provided he identified 
the sources of that evidence.  The RO further indicated that, 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent evidence.  The RO advised the 
veteran to identify or send directly to VA all relevant 
evidence. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In a remand issued in October 2002, supplemental statements 
of the case issued in February 2004, March 2004, April 2004 
and November 2004, VA, via the RO and Board, provided the 
veteran some of the same information provided in the March 
2005 letter.  As well, VA notified the veteran of the VCAA 
and VA's duty to assist and indicated that it was developing 
his claim pursuant to that duty.  VA explained the reasons 
for which it denied the veteran's claim and identified the 
evidence it had considered in doing so and the evidence still 
needed to substantiate that claim.  VA also furnished the 
veteran all provisions pertinent to his claim, including 
those governing VA's duties to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the March 2005 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
this particular claim, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.

B.  Duty to Assist

VA, via the RO and the Board, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA endeavored to secure and associate with the 
claims file all evidence the veteran identified as being 
pertinent to these claims, including service medical and 
personnel records and VA and private treatment records.  
However, the veteran's service records could not be secured 
as they were destroyed in a fire.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, VA 
has not satisfied its heightened obligation by reconstructing 
the veteran's service file or taking any other action, but 
for the same reasons noted above, the veteran is not 
prejudiced as a result of VA's inaction.  

Second, VA conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed the etiology 
of the veteran's hypertension.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard, 4 Vet. 
App. at 393-94 (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).  The 
Board thus deems the record ready for appellate review.   



II.  Analysis of Claims

The veteran seeks VA benefits for hypertension either 
secondary to his service-connected PTSD or under 38 U.S.C.A. 
§ 1151.  

A.  Service Connection - Hypertension Secondary To PTSD 

The veteran has submitted multiple written statements and 
testified at two hearings in support of his appeal.  
According to his statements and testimony, he is entitled to 
service connection for hypertension secondary to his PTSD.  
Allegedly, one manifestation of his PTSD is an adrenalin 
surge, which causes high blood pressure.  He asserts that he 
was first placed on medication for his hypertension in 1962, 
but that he had the disease in service.  He alleges that Ruth 
Bain, M.D., told him he had high blood pressure in 1954 or 
1955, but did not report this disease in his medical records, 
which are part of the claims file.  He contends that he had 
PTSD a number of years prior to that time, but that the 
medical community did not recognize such a disease until the 
1980s.  The veteran initially indicated to VA that he planned 
to submit a medical opinion linking his hypertension to PTSD, 
but he did not subsequently do so.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and cardiovascular-renal disease, including hypertension, 
became manifest to a degree of 10 percent within one year 
from the date of discharge and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical documents of record, including VA 
inpatient and outpatient treatment records dated since August 
1979, records from A.H. Neighbors, Jr., M.D., dated since 
January 1985, reports of VA examinations conducted since 
February 1990, and records from Arlington Memorial Hospital 
dated since June 1999 confirm that the veteran has 
hypertension.  They also confirm that a physician first 
diagnosed the veteran with this disease in August 1979.  On 
that date, the veteran reported that he had had recurring 
high blood pressure for 13 years.  During a subsequent VA 
outpatient treatment visit, he reported that he had had the 
disease since the age of 35 (1962), and during a subsequent 
VA examination, he reported that he had had the disease since 
1952 and that it developed secondary to an in-service cold 
injury.  He now claims that it is related to his service-
connected PTSD.  

The RO granted the veteran service connection for PTSD in a 
rating decision dated April 1990.  When the veteran filed a 
claim for service connection for hypertension secondary to 
PTSD in June 1999, the veteran was still in receipt of such 
an award.  

In response to the veteran's claim, the RO afforded the 
veteran a VA examination, during which an examiner addressed 
the veteran's assertion in this regard.  Specifically, in 
January 2001, during a VA hypertension examination, the 
examiner noted that the veteran had had PTSD for 
approximately 50 years and developed hypertension in 1962.  
He also noted that he did not agree with the veteran's 
assertion that his hypertension is due to his PTSD.  He 
indicated that, although the veteran experienced an 
aggravation of his blood pressure when he became extremely 
nervous and upset, PTSD was not the etiology of the 
hypertension.  Rather, the veteran's essential hypertension 
was aggravated, maybe,
by the tension and stress.  He then noted that the veteran 
had flutter sensations in his heart at times with PVCs and 
palpitations, but no angina, no congestive heart failure and 
no renal problems.

Due to the speculative nature of the examiner's opinion, the 
Board requested another medical opinion to determine, in 
part, the likelihood that the veteran's non-service connected 
hypertension was aggravated by his service-connected PTSD.  
During a VA heart examination conducted in November 2002, 
another examiner reviewed the claims file and determined that 
it was not at least as likely as not that the veteran's PTSD 
resulted in a permanent increase in his hypertension.  He 
explained that increased blood pressure levels, alone, do not 
translate to increased disability with regard to hypertension 
and that the record did not reveal any evidence of a 
permanent increase in disability.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to the somewhat favorable opinion of the January 2001 
VA examiner.  First, being speculative, it does not represent 
an opinion with the required degree of medical certainty.  
Second, it is refuted by a subsequent competent medical 
opinion, which is substantiated by rationale.  The Board 
assigns the latter opinion, dated in November 2002, greater 
weight. 

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing the 
existence of a disability resulting from service.  With 
regard to this claim, however, the veteran's assertions 
represent the only evidence of record establishing that the 
veteran's hypertension is at least as likely as not related 
to his service-connected PTSD.  These assertions are 
insufficient to establish the necessary nexus in this case as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

Inasmuch as the veteran's hypertension is not related to his 
service-connected PTSD, the Board concludes that hypertension 
is not proximately due to or the result of a service-
connected disability.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, the preponderance of the evidence is against the 
claim; it must therefore be denied.

B.  Compensation under 38 U.S.C.A. § 1151

The veteran alternatively asserts that he is entitled to 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for hypertension.  He contends that, in 
June 1999, a VA physician suddenly withdrew his 
antihypertensive medication, which he had been taking for 37 
years, causing his blood pressure to soar to a dangerous 
level.  Allegedly, he then experienced chest pains, blurred 
vision and pain, which necessitated private emergency 
treatment.

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2005).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1) It is necessary to show that 
additional disability is actually the 
result of such disease or injury, or 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization or medical treatment and 
not merely coincidental therewith. The 
mere fact of aggravation alone will not 
suffice to make the disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization, medical or surgical 
treatment.

38 C.F.R. § 3.358(c)(1), (2).



(2) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of 
the veteran.  Necessary consequences are 
those that are certain to result from, or 
were intended to result from, the 
examination or medical or surgical 
treatment administered.

38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).  In this case, the veteran filed his claim in August 
1999.  Therefore, the amended version of the statute is 
applicable, and for the veteran to prevail, the evidence must 
establish that the proximate cause of any additional 
disability shown to exist was an event that was not 
reasonably foreseeable, or due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the treatment.

VA treatment records confirm a long history of care of the 
veteran's hypertension, including with antihypertensive 
medication.  For approximately eight months prior to June 
1999, VA physicians prescribed 50 milligrams of Atenolol 
daily.  

On June 25, 1999, the veteran presented to the emergency room 
of Arlington Memorial Hospital with complaints of chest pain, 
palpitations, dizziness, syncope, shortness of breath and 
bilateral arm pain.  An electrocardiogram revealed 
abnormalities suggestive of a subtle injury or ischemia.  On 
initial consultation, a cardiologist noted that the veteran 
had a very long history of syncope and chronic dizziness.  He 
indicated that, one week previously, a physician abruptly 
discontinued the veteran's Atenolol due to a fear that the 
medication was causing some hypotension and orthostatic 
symptoms.  He also indicated that, one week previously, the 
veteran underwent an upper gastroduodenal endoscopy for 
gastroesophageal reflux disease.  The veteran reportedly 
experienced chest pain from that point in time until his 
hospital admission.  However, it was a blood pressure reading 
of 160/120 taken at home that prompted the veteran to seek 
emergency help.  In the emergency room, the cardiologist 
recorded a blood pressure reading of 120/70.  His impressions 
included: one week of chest pain, rule out myocardial 
infarction or angina pectoris; and rebound hypertension 
associated with palpitations, chest pain, dizziness and a 
history of syncope secondary to rapid beta blocker 
withdrawal.  He recommended that the veteran be represcribed 
Atenolol. 

The veteran was then admitted to the Coronary Care Unit at 
the hospital, where he stayed until June 27, 1999.  The 
attending physician initially noted that the veteran's chest 
pains were angina-like, but might be due to acid reflux 
disease.  During his stay, the veteran's chest pains resolved 
and subsequent serial electrocardiograms and enzyme studies 
revealed no changes or evidence of myocardial muscle damage.  
On the second day of his hospitalization, the veteran became 
essentially asymptomatic and sufficiently stable to be 
transferred to another floor.  He remained stable the 
following day, at which time he was discharged.

In November 2002, a VA examiner discussed the seriousness of 
the VA physician's cessation of the veteran's 
antihypertensive medication and the nature of the June 1999 
private emergency treatment.  He indicated that reference 
literature pertaining to the use of Atenolol cautioned 
against abrupt withdrawal because such action could lead to 
myocardial depression if anesthesia was administered or 
surgery conducted.  The literature also noted the following 
other risks of withdrawal: bronchial spasm causing airway 
obstruction, congestive heart failure, diabetes mellitus, 
hyperthyroidism, and thyrotoxicosis.  Such literature did not 
mention the possibility of aggravation of a hypertensive 
state.  Based on this fact and the medical evidence of 
record, the VA examiner opined that it was not at least as 
likely as not that the cessation of the veteran's Atenolol 
resulted in an increase of disability that led to a need for 
private emergency treatment.  He noted that an increase in 
blood pressure occurred following the cessation of the 
medication, but that increased blood pressure levels, alone, 
do not translate into disability.  He explained that he based 
this opinion on an absence of findings other than elevated 
blood pressure readings, the fact that the veteran's 
condition did not progress, but rather resolved quickly 
(within one day) after receiving the emergency care, and the 
results of enzyme studies and electrocardiograms, conducted 
serially, which showed no significant change.  

As noted above, to prevail in a claim for compensation under 
38 U.S.C.A. § 1151, the veteran must submit competent 
evidence establishing, in part, that he suffered additional 
disability as a result of the VA physician's abrupt cessation 
of his anti-hypertensive medication.  However, the veteran's 
assertions, which, for the previously noted reason, may not 
be considered competent in this case, represent the only 
evidence of record establishing such a fact.  The veteran has 
not submitted any other evidence, particularly a medical 
opinion, refuting the one already of record, which is 
unfavorable to his claim.  

Based on the absence of evidence of additional disability due 
to VA treatment, the Board concludes that the criteria for 
entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for hypertension have not 
been met.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, the 
preponderance of the evidence is against the claim; it must 
therefore be denied.




ORDER

Service connection for hypertension as secondary to PTSD is 
denied.

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for hypertension is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


